MATHEWS, Chief Justice.
In this case, the petitioner here filed a bill of complaint against the respondent praying for a divorce and other matters connected with the divorce, including the support of a minor child. This suit is between the same parties as those in a similar suit from Gadsden County. In this cause, the respondent filed an answer containing a counter-claim, whereby she sought a divorce, custody of the minor child and other relief in connection therewith. At the same time, the respondent filed a motion to dismiss the bill of complaint in Columbia County, insofar as it affected the rights of the minor, the legal custody thereof or the amount of support therefor. Thereupon, the Circuit Judge of ■Columbia County made the following order:
“The above Motion heard and argued by Counsel for the parties and upon consideration it seems to the Court that as regards the child and the rather peculiar procedural status of the case that the Circuit Court of the 2nd Judicial Circuit of Florida has jurisdiction over the child and the Motion above made is hereby granted.”
*409It is quite evident that the Circuit Judge of Columbia County, as well as the Circuit Judge of Gadsden County, were under the impression that denial of the first petition for certiorari from Gadsden County was on a motion to dismiss the bill of complaint in Gadsden County and was in effect a holding that the Circuit Court of Gadsden County had jurisdiction.
The only thing determined by the denial of the original petition for certiorari from the order of the Circuit Judge of Gadsden County was with reference to venue, because at that time no motion to dismiss had been filed. The opinion in this case must be read in connection with the opinion filed this day granting the petition for certiorari in the Gadsden County case. York v. York, Fla., 78 So.2d 406.
It appears that the Circuit Court of Gadsden County had no jurisdiction, and that the petition for certiorari to review the order of the Circuit Court of Columbia County complained about should be granted.
It is therefore ordered that the petition for certiorari to review that order of the Circuit Court of Columbia County dated the 15th day of October, 1954, be and the same is hereby granted, and that the said order be and the same is hereby quashed, and that an order be entered therein denying the motion to dismiss the complaint as it affects the rights of the minor, the legal custody thereof or the amount of support therefor to be paid by the petitioner herein.
THOMAS, SEBRING and DREW, JJ., concur.